Citation Nr: 1136954	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1971 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that although the Veteran initially filed a claim for service connection for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that, in the March 2008 VA Form 9 Substantive Appeal, the Veteran indicated that she wanted to appear at a local VA office before a member of the Board.  However, in April 2008 the request for a hearing was withdrawn.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was last denied in a December 2004 rating decision.  The Veteran did not appeal that decision. 

2.  The evidence added to the record since the December 2004 decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.  



CONCLUSION OF LAW

New and material evidence to reopen the claim for service connection for PTSD has been received, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to reopen the claim on appeal.  Therefore, no further notice or development is needed prior to the reopening.  All needed development, regarding the reopened claim, is addressed in the REMAND section of this decision.

Legal Criteria 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Analysis

The Veteran has appealed the denial to reopen the claim for service connection for PTSD.  In Apri 2004, the Veteran submitted a claim for service connection for PTSD.  In a December 2004 rating decision, she was denied service connection for PTSD.  The RO found that the evidence of record did not provide credible evidence that the claimed stressor occurred nor did the evidence show a relationship between PTSD and any event during military service.  The Veteran was notified of the denial in February 2005.  The Veteran did not appeal that decision, and it became final.  

At the time of the last final denial, the record contained service treatment records which were negative for any psychiatric problems.  The record contained outpatient treatment records which revealed diagnoses of dysthymic disorder and depression, and a diagnosis of PTSD related to childhood sexual abuse.  Also of record were the Veteran's contentions of personal assault in service to include grabbing, name calling and whistling.  

Since the last final denial, September 2006 and October 2006 treatment records which diagnosed PTSD childhood and military sexual trauma has been associated with the record.  Also, the Veteran has since rendered statements asserting that she had preexisting PTSD which was aggravated by service.  

Upon review of the record, the Board has determined that new and material evidence to reopen the claim for service connection PTSD has been submitted.  The Veteran's claim for service connection was previously denied on the basis that the evidence of record did not provide credible evidence that the claimed stressor occurred nor did the evidence show a relationship between PTSD and any event during military service.  Since the last final denial, objective evidence has been submitted showing a PTSD diagnosis related to childhood abuse and military sexual trauma.  The above constitutes new and material evidence.  When viewed in the context of the reasons for the prior denial the evidence is relative and probative of the issue at hand.  Thus, the Board concludes that new and material evidence has been presented to reopen the claim.  Accordingly, the claim is reopened.  


ORDER

The claim for service connection for PTSD is reopened on the basis of new and material evidence; to this extent only, the appeal is granted. 

REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD.  The Veteran's claim for service connection is based on the contention of an in-service personal assault.  The Board notes that the Veteran has been diagnosed with PTSD, depression and dysthymic disorder.  The record also shows a history of PTSD related to childhood abuse.  The Veteran contends that while she had childhood abuse the personal trauma she endured in service impacted her PTSD.  

Having reopened the Veteran's claim for service connection and in view of her assertions, the Board finds that a VA examination addressing the etiology of her psychiatric disorder(s) is necessary under 38 C.F.R. § 3.159(c)(4) prior to a final disposition of this claim.  Such an examination has not, to date, been conducted in conjunction with the current claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  This letter should also address the elements of a claim for service connection for a psychiatric disorder, in addition to PTSD.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Based on the Veteran's response and the other evidence of record, prepare a preliminary report as to whether there is a corroborated in-service personal assault event.  This report must be included in the claims file.

3.  The Veteran must next be afforded a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  The claims file must be reviewed in conjunction with this examination.

As to PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder, if present upon examination or shown earlier in the record but not currently present, is etiologically related to a corroborated in-service assault stressor.  See McClain v. Nicholson, 21 Vet App 319 (2007).  

As to other psychiatric disorders, the examiner must provide an opinion as to whether it is at least as likely as not that such diagnosed disorders are etiologically related to service. 

All opinions must take into account the Veteran's own history and contentions and must be supported by a complete rationale in a typewritten report.

4.  Then, the expanded claim for service connection for a psychiatric disorder, to include PTSD, must be readjudicated.  If the determination remains unfavorable, send the Veteran and her representative a Supplemental Statement of the Case and afford them a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


